Title: To James Madison from Peter Muhlenberg, 18 July 1801
From: Muhlenberg, Peter
To: Madison, James


Dear Sir
Philadelphia July 18h. 1801.
The Revd. Mr. N. Irwin—whose Person and Character You are acquainted with, requests me to write to You, in behalf of his only Son Henry—who wishes to obtain a Commission in the Army of The United States. Mr. Irwin informs me, that he, some time since, wrote You, & requested employment for his Son, in some one of the Public Offices, but as the Son seems to relish a Military Life only, The old Gentleman is willing to indulge him, and now sollicits Your good Offices with The President of The United States to obtain the Commission. Mr. Irwin is a very respectable Character with us, and would certainly have been sent to Congress this Year, if he had not declind. He is a Moderate Man but has deservd well of the Republican cause in this State. The Young Man is 21 Years of Age—has receivd a good Education, and bears an excellent Moral Character. I should have address’d a line for General Dearborn on this occasion, but I understand He is daily expected in this City. I am, very respectfully Dear Sir Your Most Obedt.
P. Muhlenberg
 

   
   RC (DLC).



   
   In April 1802 Jefferson recommended Henry Irwin to be an ensign in the first infantry regiment (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:418).



   
   Irwin to JM, 31 Mar. 1801.


